t c memo united_states tax_court john douponce petitioner v commissioner of internal revenue respondent docket no filed date john douponce pro_se marilyn devin for respondent memorandum findings_of_fact and opinion ruwe judge on date respondent issued a final_determination disallowing petitioner's claim to abate interest petitioner timely filed a petition under sec_6404 and rule the issue for decision is whether ‘ sec_6404 was redesignated as sec_6404 by the continued - - respondent's denial of petitioner's request to abate interest was an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found the stipulation and attached exhibits are incorporated herein by this reference petitioner resided in los angeles california when the petition was filed petitioner filed delinguent federal_income_tax returns for and on or about date petitioner filed a delinquent federal_income_tax return for on or about date the amounts of tax shown on the returns tax withheld and interest and penalties assessed for these years are as follows credit for late filing late payment tax reported tax penalty penalty interest year assessed withheld assessed assessed assessed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure from date to date petitioner made monthly payments of dollar_figure all of which were applied to his liabilities in date a credit from petitioner's taxable_year of ' continued internal_revenue_service restructuring reform act of rra publaw_105_206 sec_3309 112_stat_685 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure - - dollar_figure was applied to his account for on date a credit from petitioner's taxable_year of dollar_figure was similarly applied to when the date payment was applied petitioner's entire liability for tax and penalties for was extinguished the sum of dollar_figure the balance after satisfying the tax and penalty liability was applied to interest that had accrued for in date petitioner submitted an offer_in_compromise with respect to the balances owed for and on date after additional exchanges of correspondence between petitioner and respondent petitioner's offer_in_compromise was rejected on the ground that there was no doubt as to liability also on or about date petitioner telephoned respondent's glendale california office to ascertain the balance then outstanding on his accounts for and an employee of respondent told petitioner that the following amounts had been assessed and remained outstanding 1988---nothing 1990--dollar_figure and for 1991--dollar_figure respondent’s employee also told petitioner to add dollar_figure to each of these amounts petitioner understood these amounts to be the full amounts of his liabilities for these years including all tax due penalties and interest on date petitioner paid respondent the amounts of dollar_figure for and dollar_figure for these payments were credited to petitioner’s and accounts on date on date respondent assessed q4e- a dollar_figure failure to pay penalty for and at that point all assessments for and had been paid however some additional interest for each of the years and had not been assessed on date respondent issued a notice_of_intent_to_levy with respect to unpaid interest in the following amounts year amount sec_676 dollar_figure s491 petitioner paid without delay petitioner sought a refund of the interest and his claim was denied petitioner appealed and on date respondent abated part of the dollar_figure late payment penalties which petitioner had added to his date payments insofar as petitioner's dispute constituted a claim_for_refund of interest respondent determined that petitioner was not entitled to relief pursuant to sec_6404 and mailed petitioner a notice of disallowance opinion petitioner argues that respondent abused his discretion in not abating the interest that accrued on petitioner’s and liabilities petitioner argues he was provided with amounts of his total liability for tax penalties and interest in a telephone conversation with an employee of respondent on date petitioner contends these amounts when paid should have satisfied his liability for interest under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer or for abatement to be appropriate contributed significantly to the intended for the commissioner to employee of the commissioner the taxpayer must not have error or delay congress abate interest under section sec_6404 as enacted in and as applicable here provides e assessments of interest attributable to errors and delays by internal_revenue_service ---- in general --in the case of any assessment of interest on a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any delay in such payment is attributable to such officer_or_employee being dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment - - e where failure to abate interest would be widely perceived as grossly unfair but not that it be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 prior to contacting respondent to obtain payout amounts on date there was no erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner that contributed to a delay or error in the payment of the interest which had accrued on petitioner's outstanding tax_liabilities since there was no erroneous or dilatory performance of a ministerial_act the commissioner lacked authority to abate interest under these circumstances it can hardly be an abuse of his discretion to refuse to abate interest that accrued prior to date for the period from may to date when petitioner made his payments of dollar_figure and dollar_figure any interest which accrued was solely due to petitioner's failure to pay his outstanding tax_liabilities again in these circumstances there was no erroneous or dilatory performance of a ministerial_act and the commissioner lacked authority to abate interest for the period from may to date when respondent finally notified petitioner of additional interest by issuing a notice_of_intent_to_levy the facts dictate a - different outcome the commissioner's refusal to abate the interest on interest after all of petitioner's liability for tax and penalties had been satisfied is an abuse_of_discretion petitioner asked an employee of respondent what the total amount due was for and respondent’s employee told petitioner the total amount due and petitioner promptly paid those amounts however the employee did not include all of the accrued but unassessed interest in the amounts given to petitioner petitioner promptly discharged his liability for interest when he was notified of it on date it is reasonable to assume the only reason for the delay of in excess of months was caused by respondent's failure to tell petitioner the correct amounts due when petitioner requested that information on date respondent acknowledges on brief that under some circumstances giving an incorrect payout figure may constitute a ministerial_act and respondent may abate interest attributable to that act in the circumstances of this case the commissioner should have abated the interest on unpaid interest that accrued for the period from may to the date on which petitioner made full payment respondent’s failure to do so was an abuse_of_discretion decision will be entered pursuant to the foregoing
